Case 4:20-cr-00179-SDJ-KPJ Document 248 Filed 12/22/20 Page 1 of 14 PageID #: 997




                         UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF TEXAS
                              SHERMAN DIVISION

UNITED STATES OF AMERICA                   §
                                           §
v.                                         §    CRIMINAL NO. 4:20-CR-179-SDJ
                                           §
YVETTE TOMASITA MONTEMAYOR                 §
(2)                                        §

                     MEMORANDUM OPINION AND ORDER

        Before the Court is Defendant Yvette Tomasita Montemayor’s Motion to

  Reconsider Bond Determination/Appeal of Detention Order, (Dkt. #181), in which

  Montemayor seeks revocation of the magistrate judge’s pretrial detention order.1 The

  Government filed a response. (Dkt. #187). The Court, having considered the motion,

  the Government’s response, the record, and the applicable law, DENIES the motion

  and the relief requested.

                                    I. BACKGROUND

        Montemayor, along with twenty other codefendants, was indicted by a grand

  jury on August 12, 2020, on one count of conspiracy to possess with the intent to

  distribute and distribution of methamphetamine, cocaine, heroin, and marijuana in

  violation of 21 U.S.C. §§ 841 and 846. These charges stem from Montemayor’s alleged

  role in an international drug-distribution network.

        Following her arrest in the Southern District of Texas, Montemayor appeared

  before a magistrate judge for a pretrial detention hearing. At the hearing, the


        1   Though Montemayor styles this as a motion to reconsider and cites 18 U.S.C.
  § 3142(f), the Court concludes that it is more appropriately construed as a motion for
  revocation of a detention order pursuant to 18 U.S.C. § 3145(b).

                                            1
Case 4:20-cr-00179-SDJ-KPJ Document 248 Filed 12/22/20 Page 2 of 14 PageID #: 998




  Government presented the testimony of Drug Enforcement Administration (“DEA”)

  Special Agent Samuel Wasmund on matters involving the charge against

  Montemayor, her potential flight risk, and her potential danger to the community if

  released. Montemayor did not call any witnesses, but her attorney cross-examined

  Agent Wasmund. The next day, the magistrate judge ordered Montemayor detained

  pending trial, prompting Montemayor’s current revocation motion.

                                  II. LEGAL STANDARD

        Under 18 U.S.C. § 3145(b), a person ordered detained by a magistrate judge

  may seek review of the detention order in district court. The district court reviews a

  motion to revoke a detention order de novo and “must make an independent

  determination of the proper pretrial detention or conditions for release.” United

  States v. Rueben¸ 974 F.2d 580, 585 (5th Cir. 1992). Accordingly, the Court has

  discretion to “support what the magistrate has actually ordered with additional

  findings based on its independent consideration of the record before the magistrate

  and the additional evidence adduced before it.” United States v. Fortna, 769 F.2d 243,

  250 (5th Cir. 1985).

        The Bail Reform Act, 18 U.S.C. § 3142, governs the release and detention of

  defendants awaiting trial. A judicial officer may order a defendant detained pending

  trial upon a finding that the Government has shown by a preponderance of the

  evidence that “no condition or combination of conditions will reasonably assure the

  appearance of the person,” or by clear and convincing evidence that “no condition or

  combination of conditions will reasonably assure . . . the safety of any other person



                                            2
Case 4:20-cr-00179-SDJ-KPJ Document 248 Filed 12/22/20 Page 3 of 14 PageID #: 999




  and the community.” 18 U.S.C. § 3142(e)(1); see also Rueben, 974 F.2d at 586 (“For

  pretrial detention to be imposed on a defendant, the lack of reasonable assurance of

  either the defendant’s appearance, or the safety of others or the community, is

  sufficient; both are not required.”).

        Section 3142(g) provides that a court shall consider the following factors in

  determining whether a person poses a flight risk or a danger to the community:

  (1) the nature and circumstances of the offense charged; (2) the weight of the

  evidence; (3) the defendant’s history and characteristics, including, among other

  things, his family ties, length of residence in the community, past conduct, history

  relating to drug or alcohol abuse, criminal history, and record concerning appearance

  at court proceedings; and (4) the nature and seriousness of the danger to any person

  or the community that would be posed by the defendant’s release. 18 U.S.C. § 3142(g);

  see also United States v. Acosta-Leyva, 751 F.App’x 594, 595 (5th Cir. 2019)

  (per curiam).

        In some cases, a rebuttable presumption arises that “no condition or

  combination of conditions will reasonably assure the appearance of the person as

  required and the safety of the community.” 18 U.S.C. § 3142(e)(3). The rebuttable

  presumption arises upon a finding of probable cause to believe that the defendant

  committed an offense subject to a maximum term of imprisonment of ten years or

  more under the Controlled Substances Act, 21 U.S.C. § 801 et seq. 18 U.S.C.

  § 3142(e)(3)(A); see also Rueben, 974 F.2d at 586. Probable cause exists when offenses




                                            3
Case 4:20-cr-00179-SDJ-KPJ Document 248 Filed 12/22/20 Page 4 of 14 PageID #: 1000




  under the Controlled Substances Act are charged in an indictment. United States v.

  Trosper, 809 F.2d 1107, 1110 (5th Cir. 1987).

        Section 3142(e)’s rebuttable presumption “shifts to the defendant only the

  burden of producing rebutting evidence, not the burden of persuasion,” which

  remains with the Government. United States v. Hare, 873 F.2d 796, 798 (5th Cir.

  1989). If the defendant presents “evidence tending to rebut the presumption,” the

  presumption “nevertheless remains in the case and is a factor to be considered.”

  Fortna, 769 F.2d at 251; see also Hare, 873 F.2d at 798–99 (“[T]he court may still

  consider the finding by Congress that drug offenders pose a special risk of flight and

  dangerousness to society.”). If the defendant does not present evidence sufficient to

  rebut the presumption, the Court must still review the Section 3142(g) factors. See

  United States v. Jackson, 845 F.2d 1262, 1265 (5th Cir. 1988) (noting that the

  language of Section 3142(g) “mandates district court review of certain factors”

  (emphasis added)). As the Fifth Circuit has explained, the statute thus creates “an

  unusual set of weights and measures in which the burden of persuasion is on the

  government, not the defendant, but the presumption may be weighed in the

  evidentiary balance.” Hare, 873 F.2d at 799.

                                     III. DISCUSSION

        The Government contends that Montemayor has not rebutted the presumption

  that she is a flight risk and a danger to the community and that, even if she did rebut

  the presumption, the Section 3142(g) factors still weigh in favor of detention. To

  decide the motion, the Court must first determine whether Montemayor is presumed



                                            4
Case 4:20-cr-00179-SDJ-KPJ Document 248 Filed 12/22/20 Page 5 of 14 PageID #: 1001




  to be a flight risk and a danger to the public and, if so, whether she has presented

  evidence sufficient to rebut those presumptions.

  A. Section 3142(e)’s rebuttable presumption applies and has not been
     rebutted.

        The rebuttable presumption that no condition or combination of conditions will

  reasonably assure the appearance of the person as required and the safety of the

  community applies in this case. Montemayor has been indicted for alleged violations

  of 21 U.S.C. §§ 846 and 841(a)(1). Under the Controlled Substances Act, Montemayor

  faces imprisonment of not less than ten years and not more than life imprisonment

  and a mandatory minimum of five years of supervised release. See 21 U.S.C.

  §§ 841(b)(1)(A), 846.

        The indictment provides probable cause to believe that Montemayor committed

  the charged offense. See Trosper, 809 F.2d at 1110 (“[T]he presumption against

  pretrial release arises when drug crimes [under the Controlled Substances Act] are

  charged in the indictment.”). Further, the testimony of Agent Wasmund supports the

  finding of probable cause. See Fortna, 769 F.2d at 252 (finding probable cause while

  relying in part on the affidavit of an investigating agent). Therefore, under 18 U.S.C.

  § 3142(e)(3)(A), the presumption applies, and Montemayor was required to produce

  rebutting evidence.

        To rebut the presumption, Montemayor bears “only the burden of producing

  rebutting evidence, not the burden of persuasion.” Hare, 873 F.2d at 798. However,

  Montemayor has not produced evidence sufficient to rebut either the presumption

  that no combination of conditions will reasonably ensure her appearance or the


                                            5
Case 4:20-cr-00179-SDJ-KPJ Document 248 Filed 12/22/20 Page 6 of 14 PageID #: 1002




  presumption that no combination of conditions will reasonably ensure the public

  safety.

        1. Appearance at trial and risk of flight

        Montemayor has not presented evidence tending to rebut the presumption that

  she is a flight risk based on the offense charged. The only purported evidence of ties

  to the community offered by Montemayor is that she moved from Mexico to Laredo,

  Texas, a few months prior to her arrest, that she has children living in Texas, and

  that her maternal aunt has agreed to let Montemayor reside at her residence pending

  the resolution of Montemayor’s charges. (Dkt. #181 at 17–18).

        This evidence is insufficient to rebut the presumption that no combination of

  conditions will reasonably assure Montemayor’s appearance at trial. That

  Montemayor moved from Mexico as recently as two months prior to her arrest

  supports rather than rebuts the presumption. Montemayor does not dispute that she

  has lived in Mexico since 2017 and maintains that she only moved to the United

  States to obtain medical care related to her pregnancy. That Montemayor was a

  resident of Mexico and only recently came to the United States for the limited purpose

  of obtaining medical care hardly constitutes a significant tie to the community.

        The presumption is also not rebutted by the fact that Montemayor has older

  children living in Texas with whom she has not lived for over three years.

  Montemayor has not produced any evidence—nor does she claim—that she is the

  primary caretaker for any children residing in Texas. The presence of her older

  children in Texas has not previously prevented Montemayor from residing in Mexico,



                                            6
Case 4:20-cr-00179-SDJ-KPJ Document 248 Filed 12/22/20 Page 7 of 14 PageID #: 1003




  so their presence here does not constitute evidence that she would now remain in

  Texas. Accordingly, Montemayor’s evidence that some of her older children reside in

  Texas fails to rebut the presumption.

        Finally, that Montemayor has an aunt who resides within 120 miles of

  Sherman, Texas, and who would allow Montemayor to reside with her, does not rebut

  the presumption. Montemayor does not suggest that she has been living with this

  aunt or that she has ever lived with her. That Montemayor promises to reside with

  her aunt if she is released does not constitute a sufficient tie to the community to

  rebut the presumption that no combination of conditions will reasonably assure

  Montemayor’s appearance at trial.

        Montemayor has also failed to produce any evidence of employment that would

  tie her to the community. In short, Montemayor failed to produce any evidence that

  suggests that she would not return to Mexico if released and therefore has failed to

  rebut the presumption that no combination of conditions will reasonably assure her

  appearance at trial.

        2. Danger to the public

        Montemayor has similarly failed to rebut the presumption that she would be a

  danger to the community if released. Montemayor has not produced any evidence

  indicating that she would refrain from involvement in drug trafficking were she to be

  released. See Rueben, 974 F.2d at 587 (determining that defendants failed to rebut

  the presumption when they presented “absolutely no evidence whatsoever” that they

  would refrain from continuing to traffic drugs). Montemayor informed pretrial



                                           7
Case 4:20-cr-00179-SDJ-KPJ Document 248 Filed 12/22/20 Page 8 of 14 PageID #: 1004




  services that she has been unemployed for over five years and that she supports

  herself with money that is provided to her by Ismael Fernandez, Montemayor’s

  alleged coconspirator. Montemayor’s concession that she supports herself financially

  with money provided to her by an alleged coconspirator only reinforces, rather than

  rebuts, the presumption that she will engage in drug trafficking if released. Without

  any evidence that Montemayor would refrain from her involvement in drug

  trafficking, the presumption that she would present a danger to the community if

  released has not been rebutted.

  B. Application of the Section 3142(g) factors confirms that Montemayor
     must be detained pending trial.

        Having determined that the presumption applies and that Montemayor has

  failed to produce sufficient evidence to rebut the presumption, the Court must now

  consider the Section 3142(g) factors, in light of the presumption, to answer the

  ultimate question of whether the Government met its burden of proof. See Jackson,

  845 F.2d at 1265. The Court finds that, having reviewed the Section 3142(g) factors

  in light of the presumption, the Government proved by a preponderance of the

  evidence that no combination of release conditions could reasonably assure

  Montemayor’s appearance at trial and further proved by clear and convincing

  evidence that no such conditions could reasonably assure the safety of the public

  pending trial. For these reasons, Montemayor must remain detained pending trial.

        1. Nature and circumstances of the charged offense

        Montemayor is charged with a serious offense—conspiracy to possess with the

  intent to distribute and distribution of methamphetamine, cocaine, heroin, and


                                           8
Case 4:20-cr-00179-SDJ-KPJ Document 248 Filed 12/22/20 Page 9 of 14 PageID #: 1005




  marijuana. Each of these drugs is classified as either schedule I or schedule II—drugs

  the DEA has determined have a high potential for abuse. See 21 U.S.C. § 812(b). If

  convicted, Montemayor faces a minimum of ten years and a maximum of life in prison.

  See 21 U.S.C. §§ 841(b)(1)(A), 846. The severity of Montemayor’s potential sentence

  weighs in favor of detention. See United States v. Almasri, No. H-07-155, 2007 WL

  2964780, at *1 (S.D. Tex. Oct. 10, 2007) (concluding that a defendant’s potential

  sentence weighed in favor of detention when the defendant faced a maximum

  sentence of ten years).

        The Government also presented evidence that Montemayor has perpetrated

  violence in furtherance of the drug-trafficking conspiracy that she is allegedly

  involved in. Agent Wasmund, who has been investigating Montemayor and her

  codefendants for over four years, see (Dkt. #228 at 16:19–20), testified in detail

  regarding an event where Montemayor aided in the kidnapping and assault of two

  individuals thought to have stolen drugs from the criminal organization. (Dkt. #228

  at 13:2–14:6). Montemayor entered the United States from Mexico and, together with

  members of the Mexican Mafia, held two individuals at gunpoint and demanded that

  they return the drugs. (Dkt. #228 at 13:5–9). Montemayor also spoke on the phone

  with her boyfriend and alleged coconspirator, Ismael Fernandez, and obtained

  direction on how to threaten the kidnapped individuals. (Dkt. #228 at 13:19–22).

  Montemayor then threatened to murder the individuals’ entire families if the

  individuals cooperated with law enforcement. (Dkt. #228 at 13:12–16). Following this

  incident, one of the kidnapped individuals was transported to the emergency room in



                                            9
Case 4:20-cr-00179-SDJ-KPJ Document 248 Filed 12/22/20 Page 10 of 14 PageID #: 1006




   critical condition after being repeatedly beaten in the head and receiving multiple

   lacerations to his face, head, and hands. (Dkt. #228 at 14:1–5). Montemayor’s brutally

   violent tactics were evidently successful as she ultimately recovered five kilograms of

   cocaine. (Dkt. #228 at 13:7–9).

         Montemayor’s alleged role in the drug organization also weighs in favor of

   detention. That Montemayor would be responsible for recovering such a large

   quantity of cocaine suggests that she maintains an important and trusted role within

   the organization. Agent Wasmund also testified that Montemayor has acted in a

   supervisory role, directing and ordering the drug-trafficking activities of her

   daughter and alleged coconspirator, Yanira Gonzalez. (Dkt. #228 at 14:21–24,

   15:10–14).

         2. Weight of the evidence

         The Court must also consider the weight of the evidence against Montemayor,

   although this factor is considered “to be of least importance in the detention

   determination.” United States v. Stanford, 630 F.Supp.2d 751, 755 (S.D. Tex. 2009)

   (citing United States v. Winsor, 785 F.2d 755, 757 (9th Cir. 1986); United States v.

   Barnett, 986 F.Supp. 385, 393 (W.D. La. 1997)).

         Montemayor correctly points out that, in the detention hearing before the

   magistrate judge, the Government hardly addressed the weight of the evidence it has

   against her. While Agent Wasmund provided general details about his investigation,

   such as that it involved electronic surveillance, geolocation data, border-crossing

   history, and cooperating defendants, he did not provide more detail regarding the



                                             10
Case 4:20-cr-00179-SDJ-KPJ Document 248 Filed 12/22/20 Page 11 of 14 PageID #: 1007




   specific evidence against Montemayor that he obtained through these sources.

   (Dkt. #228 at 17:22–24).

         Although the Government failed to establish that the weight of its evidence

   weighs in favor of detention, as noted above, this factor is the least important in the

   analysis. Accordingly, in light of the unrebutted presumption and the weight of the

   other factors, the Court nevertheless concludes that the Government has met its

   burden to show that no combination of conditions would reasonably assure both the

   safety of the public and Montemayor’s appearance at trial.

         3. History and characteristics of the defendant

         Montemayor’s history and characteristics weigh in favor of detention.

   Montemayor has a prior conviction on a similar offense—conspiracy to possess with

   intent to distribute a quantity in excess of 100 kilograms of marijuana. (Dkt. #237

   at 3). Following her conviction, Montemayor failed to appear for her sentencing.

   (Dkt. #237 at 3). Then, while on supervised release, Montemayor had her conditions

   modified for noncompliance and then ultimately had her supervised release revoked.

   (Dkt. #237 at 4). This history serves as strong evidence that no combination of

   conditions would reasonably assure the safety of the public and Montemayor’s

   appearance at trial.

         That Montemayor already has one conviction for the very act she stands

   charged with today—participating in the trafficking of drugs—suggests that she is

   unlikely to stop if released. See Rueben, 974 F.2d at 586 (“[T]he risk of continued

   narcotics trafficking on bail does constitute a risk to the community . . . .”).



                                             11
Case 4:20-cr-00179-SDJ-KPJ Document 248 Filed 12/22/20 Page 12 of 14 PageID #: 1008




   Montemayor’s failure to appear for her sentencing on that conviction heightens the

   risk that she will fail to appear for her proceedings in this case. And that Montemayor

   twice violated the terms of her supervised release, leading to the revocation of her

   supervised release, strongly suggests that Montemayor would be unlikely to abide by

   her conditions were this Court to release her pending trial.

         Montemayor has also been unemployed for five years. (Dkt. #237 at 2). She

   maintains that she supports herself with cash given to her by Ismael Fernandez.

   (Dkt. #237 at 2). Montemayor is accused of working with Fernandez to traffic drugs

   for profit. Given that Montemayor’s only source of income for five years has been an

   individual Montemayor is alleged to traffic drugs with suggests that Montemayor

   would likely continue trafficking drugs if released.

         Montemayor also has extensive ties to Mexico and was not forthright about

   those ties when interviewed for her pretrial-services report. Montemayor originally

   reported that she is a lifetime resident of Laredo, Texas, but now admits that she has

   lived in Mexico with Ismael Fernandez for the last three years. (Dkt. #237 at 1);

   (Dkt. #181 at 1–2). Montemayor also first reported that her relationship with

   Fernandez is only “amicable,” though she now acknowledges that she has not only

   been living with Fernandez in Mexico for years, but “their relationship is strong.”

   (Dkt. #181 at 2). Additionally, Montemayor claims to have moved back to Laredo to

   live with her daughter Yanira Gonzalez, but the address Montemayor provided for

   her pretrial services report is not the same address that Gonzalez provided.




                                             12
Case 4:20-cr-00179-SDJ-KPJ Document 248 Filed 12/22/20 Page 13 of 14 PageID #: 1009




   (Dkt. #237 at 1). Montemayor’s extensive ties to Mexico and her apparent efforts to

   originally conceal them weigh in favor of detention.

          Furthermore, Montemayor purports to have moved back to Texas solely for the

   purpose of giving birth.2 (Dkt. #181 at 2). Montemayor’s boyfriend and youngest

   children remain in Mexico. Even if Montemayor did move to Laredo in anticipation

   of her upcoming labor and delivery, she is likely to return once she has given birth.

          The evidence of Montemayor’s characteristics and background, combined with

   the nature and circumstances of Montemayor’s current charge, counsel in favor of

   pretrial detention.

          4. Nature and seriousness of the danger posed by the defendant

          The testimony produced at the sentencing hearing suggests that Montemayor

   had a significant role in an extensive, international drug organization implicated in

   the distribution of large quantities of dangerous drugs. In addition to the danger that

   such extensive drug activity poses by itself, Montemayor has aided in the

   perpetration of serious violence in furtherance of the organization’s objectives. She

   was involved in the kidnapping and assault of two individuals suspected of stealing

   the organization’s product and threatened to murder the families of any individuals

   who cooperated with law enforcement. There is no question that these actions have


          2  Montemayor also submits the fact that she is in the later stages of a high-risk
   pregnancy as a reason she should be released. The Court is cognizant of the fact that
   Montemayor requires adequate medical care for herself and her baby while detained. That
   said, to determine whether Montemayor should be detained pending trial, the governing law
   limits the Court’s analysis to the risk Montemayor would pose to the public and the risk that
   she would fail to appear. To the extent that Montemayor argues that her pregnancy renders
   her less of a danger to the public or less likely to flee, the Court remains unconvinced given
   the weight of the evidence to the contrary.

                                                13
Case 4:20-cr-00179-SDJ-KPJ Document 248 Filed 12/22/20 Page 14 of 14 PageID #: 1010




   presented significant danger to the public, and the Court is convinced that no

   combination of conditions would prevent Montemayor from continuing in this

   conspiracy if released.

                                      *      *      *

         In sum, the Court concludes that the Section 3142(g) factors, when considered

   with the unrebutted statutory presumption that Montemayor is a flight risk and a

   danger to the public, indicate that there is no combination of release conditions that

   would. reasonably assure the safety of the community and Montemayor’s appearance

   for further proceedings. Montemayor’s revocation motion must therefore be DENIED.

                                     IV. CONCLUSION

         For the foregoing reasons, it is ORDERED that Defendant Yvette Tomasita

   Montemayor’s Motion to Reconsider Bond Determination/Appeal of Detention Order,

   (Dkt. #181), is DENIED. Defendant Yvette Tomasita Montemayor shall remain in

   custody pending trial.

            So ORDERED and SIGNED this 22nd day of December, 2020.




                                                        ____________________________________
                                                        SEAN D. JORDAN
                                                        UNITED STATES DISTRICT JUDGE




                                            14
